Title: To George Washington from George Clendinen, 27 December 1789
From: Clendinen, George
To: Washington, George


          
            Richmond, 27th Decemr 1789.
          
          The indians have in the county of Kenawa committed many hostilities; some of which I beg leave to enumerate. They killed a man near point pleasant; took a young man a negrofellow prisoners have shot at others, who made their escape, and have taken between twenty and thirty head of horses, together with other outrages to the manifest injury & distress of the inhabitants.
          If protection is not immediately given, I am sure the greater part of our frontiers will be compelled to leave their homes, and either live in forts, or move into the strong settled parts of the neighbouring counties, which I conceive would do great public injury, as well as distress in a great degree the inhabitants, that are thus exposed, who are situated in a part of the country not only to become respectable but very useful.
        